Title: To Benjamin Franklin from Alexander Cain, Mark Collins, and William Jones, 9 August 1784
From: Cain, Alexander,Collins, Mark,Jones, William
To: Franklin, Benjamin



Sir,
L’Orient 9. August 1784.

We take The Liberty To address your Excellency on a Subject extremely interesting to us & many other persons concern’d in The Trade between This kingdom & The united states of america, The extention or diminution of which we will venture To Say depends in a great degree on your Excellency’s answer.
For some Time before we left America it was currently reported & Even publish’d in most of The News papers That The Town & port of L’orient were to be declar’d free. Many private Letters from very respectable Persons in This Country, who said They had good authority for what They wrote, announc’d The same, & gave Their Correspondents The strongest assurances That on The arrival of Their Ships here They would find Magazines establish’d of all kinds of goods suitable for The different American Markets. Many of The most considerable Merchants in Philadelphia & Elsewhere in The united States, who had constantly Traded with This kingdom during The late war (and who would have Still continued To do So, had not The extreme Scarcity & high Price of almost every article of The Manufactures of This kingdom, & The Little demand They found for american Produce, oblig’d Them To Turn Their Views Elsewhere) were induc’d by These prospects To Try once more if it was possible to Establish a commercial Connection with This kingdom as advantageous as That which They carried on with England, Holland &a., & The Vessels which we command Together with Several others expected daily, were Sent To This Port rather Than to London or Amsterdam for The above reasons. The Prospect of a good return freight, which The freedom flatter’d us with, was another strong Inducement. On our arrival here, we found That agreable To what was publish’d in America before our departure This Town & Port had in reality been declar’d free by an Edict dated The 14th. of May, but were greatly surpris’d & disappointed To find That by a second Edict The freedom was restrain’d To The

Port alone, & even That under such restrictions as appear To us altogether incompatible with a free port, & which cause us more Trouble Than we experienc’d formerly, because The freedom does not extend to The Road, where for many reasons we often prefer loading our Vessels. We have been likewise greatly disappointed in not finding Such magazines of goods as we were given reason to Expect, & when we demand The cause of This, The Merchants & Shop keepers answer us That They countermanded Their orders to The manufacturers on finding That The Edict of The 14th. of May was not allow’d to Take place, because They did not expect any considerable demands. Thus we find it impossible To get any returns That will answer for The little adventures we brought with us, for we have not Time to write To The Manufactures, besides we always choose to See the goods before we purchase Them, & we shall be oblig’d to return with our Ships in Ballast & a Small quantity of Brandy to The Ports from Whence we came; for we have not discretionary orders, whilst Those Vessels which went To London will find Suitable goods in return for the proceeds of their Cargoes, besides valuable freights back to America. But for This Voyage The Evil is without remedy, & to Complain of our present Loss & that which our Owners may Sustain, is not our principal motive for Troubling your Excellency. Many people flatter us That The Edict of The 14th. May is only Suspended for a short Time, & That This Town, Port & Road will again be declar’d To all intents & purposes free The same as dunkirk. As The St. James & Eagle will Sail for Philadelphia in about a fortnight, we would wish To know from your Excellency, before they depart, how far we can depend on These assurances, & what we may venture To report To our fellow-citizens, when we arrive; for altho’

  

The late change in publick measures may in Some degree damp The Spirits of Those That wish well to The Commerce of This kingdom & be cause of Triumph To The few remaining friends of great Britain, yet we are of opinion That, was The Trade Entirely free, a very great number of our Vessels would be induc’d To visit This port next season. Indeed we would always give it The preference in The fall & winter months, because There is no danger of beeing frozen up, as sometimes happens at London, Amsterdam, &a.
Should your Excellency have any Letters or packets for America, you may depend on our utmost Care of Them. We have The honor To remain with great respect, Your Excellency’s most obedient & Very humble Servants

Alexr. Cain Commander of the Ship St. JamesMark Collins comander of the Ship Heer AdamsWm. Jones. Commd. of the Eagle
His Excellency Benjamin Franklin Esqr. (Paris)

